FILED
                              NOT FOR PUBLICATION                           JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NORBERTO MEDINA,                                   No. 11-16899

                Plaintiff - Appellant,             D.C. No. 1:10-cv-00413-SKO

  v.
                                                   MEMORANDUM *
JAMES D. HARTLEY, Warden; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                          for the Eastern District of California
                    Sheila K. Oberto, Magistrate Judge, Presiding **

                               Submitted July 17, 2012 ***

Before:         SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Norberto Medina appeals pro se from the district

court’s orders denying his motions for reconsideration in his 42 U.S.C. § 1983



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            Medina consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging violations of his Eighth and Fourteenth Amendment rights. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,

Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1100 (9th Cir. 2006), and

we affirm.

      The district court did not abuse its discretion in denying Medina’s motions

for reconsideration because Medina failed to show grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262 (9th Cir. 1993) (setting forth bases for reconsideration).

      Medina’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                  11-16899